Citation Nr: 0534662	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-29 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed diabetes 
mellitus, type II, to include as due to herbicide (Agent 
Orange) exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  



FINDINGS OF FACT

1.  The veteran is shown to have only performed active 
service in Japan during the Vietnam Era.  

2.  The veteran is not shown to have been exposed to Agent 
Orange in connection with his duties in service.  

3.  The veteran is not shown to have manifested diabetes 
mellitus in service or for many years thereafter.  

4.  The currently demonstrated diabetes mellitus is not shown 
to be due to Agent Orange exposure or other event or incident 
of the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may diabetes mellitus be presumed 
to have been due to Agent Orange exposure that was incurred 
in service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 1154, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in March 2001, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the May 2004 Statement of the Case, the RO provided the 
regulations referable to the veteran's claim and thereby 
informed him of the evidence needed to substantiate the 
claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background

The veteran served on active duty from February 1962 to 
February 1966, and was stationed at Yokota Air Force Base, 
Japan for a period of time.  

The service personnel records do not show that the veteran 
served in or visited the Republic of Vietnam during his 
period of service.  

The veteran's service medical records show no history of 
treatment for, or diagnosis of, diabetes mellitus.  

The veteran also had service in the Air National Guard from 
December 1971 to August 1974.  

The January 1980 VA examination indicates that the veteran 
had an elevated blood glucose level at that time.   

A November 1999 VA treatment record indicates that the 
veteran was newly diagnosed with diabetes mellitus.  

A September 2000 VA Agent Orange Registry examination 
indicated that the veteran reported having several problems 
that he thought could be related to Agent Orange exposure.  

The veteran reported in this regard that he had handled Agent 
Orange in 1965 while stationed at Yokota Air Force Base.  He 
stated that there was a five to seven day period where he was 
involved in handling barrels of Agent Orange, that a number 
of the barrels were leaking, and that he received a fair 
amount of exposure to Agent Orange at that time.  His job in 
the military was noted to be that as a jet mechanic.  

It was noted that the veteran had been diagnosed with type II 
diabetes mellitus approximately one year ago, and was 
presently on medication.  He checked his sugars at home.  The 
impression was that of type II diabetes mellitus.  

In a March 2002 statement, the veteran stated that, in 1965, 
while stationed at Yokota Air Force Base in Japan, he was 
assigned to clean up some 55-gallon drums of Agent Orange.  
He stated that the drums had been taken off a cargo plane and 
were to be moved to a fuel dump area.  He indicated that the 
drums were leaking, and as he handled the drums, his uniform 
got soaked.   He did not remove those clothes until several 
hours later and did not know that the drums were filled with 
a toxic chemical.  He stated that he did not complain to the 
duty officers.  He stated that he had diabetes mellitus, type 
II.  

At the September 2005 hearing, the veteran stated that he had 
to handle drums of Agent Orange on only one occasion.  He 
stated that he knew he was exposed to Agent Orange because 
the drums said "defoliant" and "Agent Orange."  He added 
that he never went to Vietnam.  The veteran indicated that he 
thought he began taking medication for diabetes in the 
1980's.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  

Second, presumptive service connection for type II diabetes 
mellitus can be granted on a presumptive basis with assumed 
exposure to certain herbicides.  38 C.F.R. § 3.309(e).  
Presumptive service connection for diabetes mellitus based on 
herbicide exposure must manifest to a certain degree anytime 
after discharge from active service.  38 U.S.C.A. §§ 1112, 
1116.  

Furthermore, exposure to herbicides is presumed for any 
appellant who had active service in the Republic of Vietnam 
from January 1962 to May 1975, absent affirmative evidence 
establishing the contrary.  38 C.F.R. § 3.307 (a)(6)(iii).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The veteran is seeking service connection for diabetes 
mellitus as the result of herbicide exposure (Agent Orange) 
during active service.  

The Board initially notes that the service medical records as 
well as his service personnel record reflect no service in 
the Republic of Vietnam.  Rather, as the veteran himself 
asserts, he only served in Japan.  

Because the veteran did not serve in the Republic of Vietnam, 
he is not entitled to presumptive service connection for 
diabetes mellitus based on exposure to herbicides.  38 C.F.R. 
§§ 3.307 (a)(6)(iii); 3.309(e).  

The veteran's diabetes mellitus was first diagnosed in or 
about 1999, some 30 years after separation from service.  

The January 1980 VA examination shows an elevated blood 
glucose level, but diabetes mellitus was not diagnosed.  

Nonetheless, the evidence does not suggest that his diabetes 
mellitus had been present since service.  Thus, the veteran 
is not entitled to service connection for diabetes mellitus 
on a presumptive under the criteria applicable to chronic 
diseases.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Finally, the Board shall address whether service connection 
for the veteran's diabetes mellitus can be granted on a 
direct basis.  38 C.F.R. § 3.303.  The service medical 
records and VA medical records fail to establish a causal 
linkage between the diabetes mellitus and any event or 
incident in service, including any exposure to Agent Orange 
or other herbicide.  

Therefore, in the absence of credible evidence establishing a 
medical nexus between the claimed diabetes mellitus and his 
active service, service connection for diabetes mellitus must 
be denied.  

The veteran is under the impression that his diabetes 
mellitus is associated with herbicide exposure in service.  
The veteran, however, is not competent to provide medical 
opinions upon which the Board may rely.  Espiritu, supra.

The Board acknowledges that the record does not contain an 
opinion regarding the etiology of the veteran's diabetes 
mellitus.  Generally, the Board would be obligated to remand 
the case to the RO for a medical opinion regarding etiology.  

However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Under 38 U.S.C.A. § 5103A(d), the Secretary is required to 
provide a medical examination or obtain a medical opinion if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

The veteran certainly suffers from diabetes mellitus.  
However, in the absence of any evidence of a nexus between 
the diabetes mellitus and service, no medical examination or 
opinion need be provided.  Id.  

Such examination would not serve to assist the veteran in 
establishing his claim, and VA is not required to aid the 
veteran in such circumstances.  38 U.S.C.A. § 5103A(a)(2).  
See also Sabonis, supra; Soyini, supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

Service connection for diabetes mellitus to include as due to 
Agent Orange exposure is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


